Per curiam.
Pursuant to a default order entered against Robert C. Collins, Jr., the special master found that Collins admitted violating Standards 22, 44, and 68 of Bar Rule 4-102. The special master found that Collins had abandoned a legal matter entrusted to him by his client, had refused to return the client’s file to her, and had failed to take reasonable steps to avoid prejudice to his client’s rights. The special master found that, as a result of Collins’ actions, his client was forced to hire a new attorney to pursue the legal matter and to pay the superior court for a copy of her file. The special master recommended that appropriate discipline be imposed.
The Review Panel found that Collins had violated Standards 22, 44, and 68 of Bar Rule 4-102. The Review Panel recommends to this Court that we suspend Collins from the practice of law in Georgia for one year, with the suspension to run consecutively to Collins’ one-year suspension in In the Matter of Robert C. Collins, Jr., 261 Ga. 622 (409 SE2d 662) (1991). The Review Panel also recommends that, as conditions to reinstatement, Collins must provide proof that he has returned the file of his client to her and that he has refunded $270 to her.
We hereby adopt the Review Panel’s recommendations. Accordingly, we suspend Collins from the practice of law for one year, with the suspension to run consecutively to Collins’ one-year suspension in In the Matter of Robert C. Collins, Jr., supra, 261 Ga. As Collins’ suspension in In the Matter of Robert C. Collins, Jr., supra, 261 Ga., *803began on November 1, 1991, the current one-year suspension will begin on November 1, 1992. Moreover, we order that, before Collins can be reinstated to practice law, he must provide proof that he has returned his client’s file and refunded the $270.
Decided January 9, 1992.
William P. Smith III, General Counsel State Bar, Cynthia C. Hinrichs, Assistant General Counsel State Bar, for State Bar of Georgia.
Thomas L. Burton, David R. Osborne, for Collins.

One-year suspension.


Clarke, C. J., Weltner, P. J., Bell, Hunt, Benham and Fletcher, JJ., concur.